United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-52
Issued: July 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 7, 2009 appellant filed a timely appeal from an April 9, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs. As more than 180 days have passed
since the last merit decision in this case, dated December 30, 2008, and the filing of this appeal,
the Board lacks jurisdiction over the merits of appellant’s claim.1
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 23, 2008 appellant, a 55-year-old clerk, filed a traumatic injury claim
(Form CA-1) for a head injury she sustained on September 17, 2008, because of a faulty shelf.

1

For decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of Office
decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R. § 501.3(e).

Appellant submitted evidence supporting her claim. She submitted a September 23, 2008
computerized tomography scan report, which stated an impression of “normal exam[ination],” a
September 29, 2008 return to work certificate from Dr. Karla L. Houston-Gray, an internist, a
November 5, 2008 report from Dr. Robert L. Satoke, a Board-certified neurologist, and a
December 5, 2008 narrative report from Dr. Houston-Gray, who diagnosed headache, which she
opined developed after a “150[-]pound shelf fell on [appellant].” Dr. Houston-Gray also stated:
“[Appellant] was later seen by neurology [sic] who felt that her headaches were secondary to
head injury [sic] and made some medication suggestions.”
By decision dated December 30, 2008, the Office denied the claim because, although it
accepted that the identified employment incident occurred as alleged, appellant had not
established that this incident caused a medically-diagnosed injury.
On March 17, 2009 appellant requested reconsideration.
Appellant submitted another copy of Dr. Houston-Gray’s December 5, 2008 note.
By decision dated April 9, 2009, the Office denied the request, without conducting a
merit review.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.3 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.5
ANALYSIS
Appellant’s reconsideration request did not demonstrate that the Office erroneously
applied or interpreted a specific point of law, nor did it advance a relevant legal argument not
previously considered by the Office. Consequently, appellant is not entitled to merit review
under the first two enumerated grounds under 20 C.F.R. § 10.606(b)(2).

2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

2

Concerning the third enumerated ground, appellant submitted an additional copy of
Dr. Houston-Gray’s December 5, 2008 note. This evidence was previously of record and
considered by the Office in rending its December 30, 2008 decision and, therefore, provides no
grounds for reopening a case for merit review.6
On appeal appellant submitted additional evidence. The Board’s jurisdiction however is
limited to the evidence that was before the Office at the time of its last decision. The Board is
precluded from considering new evidence on appeal. Appellant may submit this evidence, along
with a request for reconsideration, to the Office. 20 C.F.R. § 501.2(c)(1).
Because appellant has not satisfied any of the above-mentioned criteria, the Board finds
that the Office properly refused to reopen her case for further review of the merits of her claim.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the April 9, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 2, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

James W. Scott, 55 ECAB 606 (2004).

3

